Citation Nr: 1714874	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-28 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the character of the appellant's discharge from service is considered a bar to payment of VA benefits.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant had active service from January 1965 to October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 administrative decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his October 2012 VA Form 9, the appellant requested a video conference hearing before a Veterans Law Judge and a hearing was scheduled.  However, in October 2014, the appellant cancelled the hearing and did not request that the hearing be rescheduled.  The Board, then, finds that all due process has been afforded the appellant with respect to a hearing.  

In January 2015, this appeal was remanded by the Board for additional evidentiary development.  All requested development has been conducted and the appeal has been returned to the Board for further consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  The appellant was discharged from active service in October 1966 with a discharge under other than honorable conditions.  

2.  The nature of the offense resulting in his discharge was concealment of conviction for larceny of a motor vehicle, which is a felony in the State of Illinois and, thus, an offense involving moral turpitude.  

3.  There has been no removal of any bar to VA benefits via an upgrade to the appellant's character of discharge or evidence showing the appellant was insane at the time of his offense.  



CONCLUSION OF LAW

The appellant's other than honorable discharge from service was a result of an offense involving moral turpitude, and the character of his discharge is a bar to the payment of VA monetary benefits.  38 U.S.C.A. §§ 101, 5303 (West 2015); 38 C.F.R. § 3.12 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The appellant's DD Form 214 reflects he entered active service in January 1965 and was discharged in October 1966 under other than honorable conditions.  In December 2009, the appellant submitted a claim of entitlement to service connection.  As an initial matter, the AOJ reviewed the appellant's records to determine if he was eligible to receive VA benefits based on the character of his discharge from service.  In the September 2010 administrative decision on appeal, the AOJ determined the appellant's discharge was under other than dishonorable conditions and constituted a bar to payment of VA benefits.  

The appellant has appealed the AOJ's determination and, in support of his claim, has asserted that told the Army recruiter about his previous convictions and was told he would not have a problem getting into the army because he had been pardoned by the Governor of Illinois.  See December 2010 Notice of Disagreement and October 2012 VA Form 9.  

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101 (2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "Veteran" means "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18); 
38 C.F.R. § 3.12 (a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars and (2) regulatory bars.  See 38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12 (c), (d). 

A statutory bar precludes the payment of VA benefits when a former service member was discharged or released under one of the following conditions: 

(1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; 

(2) By reason of the sentence of a general court-martial; 

(3) Resignation by an officer for the good of the service; 

(4) As a deserter; 

(5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and 

(6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  See 38 U.S.C.A. § 5303 (a); 38 C.F.R. 
 § 3.12(c). 

If there is no statutory bar, VA must then determine whether there is a regulatory bar to benefits.  Regulatory bars are discharges or releases due to one of the following offenses, which are considered to have been issued under dishonorable conditions. 

(1) acceptance of undesirable discharge in lieu of trial by general court- martial; 

(2) mutiny or spying; 

(3) offense involving moral turpitude (this includes, generally, conviction of a felony); 

(4) willful and persistent misconduct; and 

(5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12 (d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1 (n).

If a statutory or regulatory bar exists, VA benefits may still be granted if it is established at the time of the offense leading to the discharge that the Veteran was insane.  38 U.S.C.A. § 5303 (b).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

An honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 10 U.S.C. 1553, also sets aside a bar to benefits imposed under paragraph (d), if certain requirements are met.  38 C.F.R. § 3.12 (g).

If no statutory or regulatory bar exists, VA will find that the individual qualifies as a veteran because he was discharged under conditions other than dishonorable.

The evidentiary record contains service personnel records which reflect that, when the appellant presented for enlistment in December 1964, he reported that he had been adjudicated as a juvenile delinquent for various offenses.  See December 1964 Enlistment Record.  A juvenile parole agent subsequently responded to a request for information and stated that the appellant had been involved in a series of petty larcenies and minor juvenile offenses from 1955 to 1958 and was committed to the Youth Commission on June 18, 1959, at the age of 16.  The agent indicated that the appellant had been released from parole in July 1960.  The recruiter noted that the appellant had been tried in juvenile court in September 1959 and remanded to the custody of the St. Charles Reformatory for one year, but he also noted the appellant had only one conviction on record and had no arrests for the previous four years, See December 1964 Request for Determination of Moral Eligibility for Enlistment.  As a result, the commanding officer approved a moral waiver and the appellant was allowed to enlist.  See January 1965 Request for Moral Disqualification.  

In July 1966, the appellant's commander recommended that he be discharged for fraudulent entry into active military service, as the service department had received information that he had been charged with larceny of a motor vehicle in 1960.  See January 1965 Suspected Fraudulent Entry memorandum and FBI report; July 1966 Recommendation of Discharge.  In August 1966, the Warden of the Illinois State Penitentiary confirmed that the appellant was serving a sentence of one to five years for larceny of a motor vehicle, had been paroled from the institution on January 29, 1963, and had been discharged from parole on June 22, 1964.  

In September 1966, the commanding officer approved the recommended discharge for fraudulent entry, as he noted the appellant had intentionally (and admittedly) withheld information regarding his imprisonment and parole for larceny of a motor vehicle.  See July 1966 Response for Clarification.  Later in September 1966, the appellant acknowledged the recommendation for discharge for fraudulent entry, as well as his rights, to include a hearing before a board of officers, to submit written statements in his own behalf, and a right to counsel, all of which he waived.  He also acknowledged that he understood that a discharge under conditions other than honorable might result in ineligibility for many or all benefits as a veteran.  

As noted, the appellant's DD Form 214 reflects that he was discharged in October 1966 under other than honorable conditions.  

After review of the record, the Board finds there are no statutory bars to VA benefits in this case.  However, the evidence reflects that the appellant was convicted and imprisoned for larceny of a motor vehicle, which is considered a felony under Illinois law.  See 720 ILCS 5/16-1 (b)(4), (5) (2016).  As conviction of a felony is an offense involving moral turpitude, there is a regulatory bar to VA benefits in this case.  

The Board acknowledges the appellant's assertion that, despite his felony conviction, he is entitled to VA benefits because he informed the Army recruiter of the conviction and he was subsequently pardoned by the Governor of Illinois.  However, the evidence of record does not support his assertion that he informed the recruiter of the felony conviction.  Instead, the evidence reflects that he only reported his arrests and convictions as a juvenile and that he admitted to intentionally withholding information regarding his imprisonment and parole for larceny of a motor vehicle in 1960.  The Board also notes that the appellant was invited to provide an authorization and consent form to allow VA to obtain records from the Department of Corrections, which may have included a pardon for his felony conviction, but the Veteran did not respond to VA's request or provide any information or evidence to show that his felony conviction was, in fact, pardoned.  See March 2015 Duty to Assist letter.  Therefore, the Veteran's assertions, alone, are insufficient to set aside the regulatory bar to VA benefits.  

The Board has considered if there are any other reasons to set aside the statutory bar to VA benefits, including because the appellant was insane at the time of the offense leading to the discharge or he received an upgrade in his discharge by a discharge review board established under 38 U.S.C.A. § 1153.  See 38 U.S.C.A. § 5303 (b); 38 C.F.R. § 3.12(h).  

The Board notes that, in October 2010, the appellant requested that his military records be corrected (and discharge upgraded) to allow entitlement to VA benefits.  See October 2010 Application for Correction of Military Record.  However, the Army Board for Correction of Military Records denied his application, noting that his administrative discharge, type of discharge, and the reasons therefore were appropriate.  The Board for Correction of Military Records also declined to upgrade his discharge on the basis of his discipline during service.  In this regard, the service personnel records show that the appellant had several disciplinary infractions, including Article 15 proceedings in April 1965 for wrongfully failing to secure his wall locker and a Special Court Martial for being absent from his organization without proper authority for periods in April to May 1965 and May to August 1965.  

In addition to the foregoing, insanity has not been shown by the evidence of record or raised as a defense by the appellant.  

Therefore, there has been no removal of any bar to VA benefits via an upgrade to the appellant's character of discharge or evidence showing the appellant was insane at the time of his offense.  

In sum, the foregoing evidence shows that the appellant's conviction for a felony qualified as an offense involving moral turpitude, which is a regulatory bar to VA benefits, and there has been no removal of any bar to VA benefits.  38 C.F.R. § 3.12 (d).  Accordingly, the character of the appellant's discharge is a bar to his receipt of VA compensation benefits and his appeal is denied.  


ORDER

The character of the appellant's discharge constitutes a bar to payment of VA compensation benefits.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


